I stand here today as
Israel's messenger of peace. The establishment of the
State of Israel was the fulfilment of the dream of a
people forced into exile 2,000 years ago. The
destruction of the Second Temple and the dissolution
of Jewish statehood were the result of our failure as a
nation to assume the proper political course, to opt for
accommodation with reality instead of engaging in
messianic hallucinations. Our punishment was very
severe indeed, but maybe it can serve as a lesson to
those nations and leaders who today may be tragically
led to believe that the dangerous inertia of romantic
mythology and unrealistic dreams is preferable to the
banality of a wise and prudent political course.
Most revolts are uprisings against a system.
Zionism was a revolt against destiny. It is this
expression of our re-encounter with the world of
political realities that eventually led us to the
restoration of Jewish statehood in 1948. Tragically,
however, historical and geopolitical circumstances
have put us in a prolonged, bitter conflict with the
Palestinian people.
It was thanks to the leadership of Prime Minister
Rabin and Chairman Arafat that, seven years ago,
Palestinians and Israelis were put on a track leading to
peace and reconciliation. We have been engaged in the
past seven years, but more intensely in the last year, in
a major effort, unprecedented in both scope and depth,
to resolve this 100-year-old conflict. This negotiating
process, and it alone, should be the foundation of a
peace agreement.
At this point, I would like to address my
colleagues from the Arab and Muslim world. I hope
that my words will convince them of the Israeli
Government's sincere intentions to achieve a
comprehensive peace based on respect, dignity and
fairness, which will end the Middle East conflict and
best serve the vital interests of the entire region.
The Jewish people have no quarrel with Islam.
On the contrary, we have the deepest respect for that
great Islamic civilization under whose wings Jewish
history — from Al-Andalus to Turkey, from Egypt to
Iraq, from the Jewish quarters of Tangier to Aleppo in
Syria — has known some of its finest hours and most
glorious cultural achievements. But even at the height
of the “Golden Age”, in the midst of the delights and
wonders of Muslim Spain, our people never abandoned
their dream of and yearning for Jerusalem, as expressed
in the words of the poet Yehuda Halevi more than 800
years ago:
“My heart is in the East, and I am in the furthest
reaches of the West. To thee my soul yearns from
the depth of the West.”
We are a small nation decimated by holocaust and
dispersion, but our heritage is rich. It was from our
eternal capital, Jerusalem — which, according to a
Muslim source,
“in the days of the people of Israel, was an area
larger than Cairo and Baghdad” —
that the message of monotheism was projected to
humanity. The Jewish holy sites and shrines in
Jerusalem are the very heart of the Jewish faith,
identity and history. For the past 2,000 years, Jews
have turned towards Temple Mount in prayer three
times a day.
“If I forget thee, O Jerusalem, let my right hand
forget its cunning. Let my tongue cleave to the
roof of my mouth if I do not recall thee”,
they pledged in joy and in sorrow.
For the past 30 years, Israel has consistently
demonstrated its commitment to freedom of religion
10

and worship in Jerusalem. Heads of the various
religious denominations in Jerusalem will attest to the
fact that the city has never been so open to all
believers. During the last month of Ramadan, a record
number, unheard of in the annals of Islam in Jerusalem,
of more than 400,000 Muslim worshippers attended
Friday prayers at the Al-Aqsa Mosque.
I note this as an example of the deep respect
which Israel has for Islam and its followers. Just as we
do not question the sincerity of the sentiments of others
towards their holy sites in Jerusalem, we expect that
others will not question the Jewish people's deep, awe-
inspired attachment to Jerusalem and its holy sites,
from which we will never again be parted.
Politicians need not distort God's intentions for
the sake of negotiations. How refreshing it is that a
great number of Muslim scholars should attest to the
fact that, as the Supreme Court Judge Mujir el-din al-
Hanbali wrote in his History of Jerusalem and Hebron,
“David reigned for 40 years and before he died he
passed the monarchy on to his son Solomon and
told him to build the beit al-miqdas —  the
Temple”.
The expression beit al-miqdas —  that is, the House of
the Temple — became in many Muslim sources a
synonym of the word “Jerusalem”.
It is a travesty of historical truth to present the
Palestinian refugee problem as the result of mass
expulsion. There is no denying, however, that once the
Jews — who for thousands of years waited with
humility for their redemption — made their re-
encounter with history as a sovereign nation, they had
to assume the inherent immorality of war. The
suffering of the civilian population will always be a
burden on the conscience of any nation at war. The
Arab-Israeli conflict has no monopoly on this maxim.
Clearly, the Palestinian refugees were victims of the
Arab-Israeli conflict. Israel, however, can assume
neither political nor moral responsibility for this
tragedy that was the direct result of the all-out
onslaught against reborn Israel — an onslaught
launched by the Arab armies in 1948. The Palestinian
refugee problem was born as the land was bisected by
the sword — not by design, Jewish or Arab. The
problem was largely the inevitable by-product of Arab
and Jewish fears and the protracted bitter fighting.
We believe that, once established, it is the
Palestinian State that should provide for the vindication
of the Palestinian claim for the right of return. The
notion is preposterous that a nation should create a
State only in order to gather its exiles in a
neighbouring State. Israel, however, has expressed its
willingness to actively participate in any international
effort and fund aimed at providing the financial
foundations for the resolution of the refugee problem.
Out of humanitarian considerations, Israel may also
accept a small and limited number of refugees within a
scheme of family reunification.
Let there be no doubt. The peace process is not
the objective, we need not sanctify the process. Peace,
not the process, is the objective. Peace is not about
more conventions, summits and resolutions; it is about
the future of our children, and about the seemingly
unattractive banalities of building the mechanisms of
cohabitation.
To the Palestinians we say: we need to
disentangle ourselves from this seemingly insoluble
conundrum. We know that unless your and our wounds
are healed, peace — not only the political peace but
also that of the mind and the conscience — will not be
complete. Yet, at the same time we realize that the total
satisfaction of our respective dreams or presumed
rights will lead us to perdition. Hence it is incumbent
on us to devise realistic ways to heal without opening
new wounds, to dignify our existence as free peoples
without putting into jeopardy the collective existence
of each other. Peace is not about twisting each other's
arms; it is about defining a common interest. I believe
that such an ideal compromise is not impossible to
achieve, while banishing the sword from this land of
God.
Peace has not materialized in full yet, but I
believe that we are moving in the right direction. In the
past year the Government of Prime Minister Ehud
Barak has made bold, courageous and unprecedented
moves towards peace. At Camp David we have
contemplated ideas and explored concepts relating to
the most sensitive and supposedly intractable issues.
Our sense is that breakthrough is possible, just as
failure may lead to breakdown. We have turned the sea
that separated us into a river. But, do we have the
courage and the determination to cross it?
I know I may not sound too objective by
vouching for Prime Minister Barak. But, I have come


here with the power of conviction that no Prime
Minister before him — and let no illusions be
harboured, no Prime Minister after him — will touch as
he has the outer limits of his options as an Israeli and a
Jew.
I do not underestimate the dilemmas facing
Chairman Arafat. He is the great leader of the
Palestinian people, and I know that the decision is not
easy for him either. But this is the destiny of leaders: to
always be prophets without honour. They should not
expect the applause of their constituencies, what really
matters is the judgement of future generations. I call
upon our Palestinian partners to realize that history has
brought us to a moment of truth and decision from
which we are not allowed to escape empty-handed
without inflicting severe punishments on our own
peoples.
Israel aspires to achieve a comprehensive peace
in the region and help move it into the future. Twenty
one years ago we signed a cornerstone peace treaty
with Egypt, followed by a peace treaty with Jordan and
an incipient but promising process of normalization
with the Maghreb and Gulf States. Eighteen years of
Israeli military presence in Lebanon have been
terminated by the Barak Government, in close
cooperation with the United Nations, and thanks
especially to the efforts and dedication of Secretary-
General Kofi Annan. We have also delved into the
possibilities of reaching peace with Syria. We hope that
talks with Syria will resume as soon as possible and
that a fair and equitable agreement can be achieved.
Israel is determined to pursue peace and take the
calculated risks attached to it. But Israel will not
compromise — not now and not ever — on those
security and national interests that we deem vital.
While building our peace with the Palestinians we
cannot ignore security concerns inherent in the fact that
peace with the Palestinians is not our last peace. We
still have a dispute pending with Syria, and we are still
exposed to the most serious regional threats emanating
from revolutionary powers in the area.
Peace requires the active involvement of the
international community. The critical role played by
the United States, and especially the relentless
dedication and unequivocal commitment of President
Bill Clinton, has been massive and constructive. Once
again the United States has proven to be the
indispensable nation. We have also seen the European
Union rising to the task, and we commend the role of
the French Presidency and that of other key European
Governments. Peace needs the advice of the
international community and it will need that support
to cement peace once it is achieved.
We expect also to work closely with the Egyptian
Government for the cause of regional peace. I believe
that it is also important that Russia and the Arab world
express their opinions that now is the time to make
historical decisions. Time is an elusive and perishable
commodity. We are all running out of it.
We are open to developing wide spaces of
cooperation with our Palestinian neighbours and indeed
with all the countries of the Middle East, with dignity
and mutuality. But, we do not intend to impose our
experience on anybody, nor is it our intention to assert
our economic or technological presence amidst those of
our neighbours who do not want it. The leaders and the
elites throughout the Middle East do not need our
advice to know what are the real challenges ahead of us
all: modernizing the economy and combating disease,
hunger, poverty and illiteracy. Indeed, small islands of
excellence notwithstanding, the Middle East is in grave
danger of being on the wrong side of the digital divide.
In his inaugural speech in 1961, the late President
Kennedy invited his generation to join him in a
struggle:
“Now the trumpet summons us again — not as a
call to bear arms, though arms we need; not as a
call to battle, though embattled we are — but a
call to bear the burden of a long twilight
struggle, ... a struggle against the common
enemies of man: tyranny, poverty, disease and
war itself.”
Nothing will make us happier than joining hands
with our Arab neighbours with dignity and mutuality in
this most noble of struggles.
The Middle East is not tranquil yet. It is still
replete with armed conflicts, political hostilities and
animosities. Israel believes that regional arrangements
are crucial for arms control. A step-by-step approach,
commensurate with progress towards comprehensive
peace, is the right approach.
We are concerned by the expanding stockpiles of
conventional weapons in the region, as well as by
attempts made by Iran and Iraq to acquire and develop
12

non-conventional weapons, and by an increasing
missile threat.
Israel attaches great importance to the eventual
establishment of a zone free of weapons of mass
destruction in the region. In order to reach that goal,
direct negotiations between all States of the region
must be held.
Last year saw a turnaround in Israel's relations
with the United Nations. After years of anomaly, Israel
was temporarily admitted to the Western European and
Other Group (WEOG) in New York. We hope that
Israel's admission to the Western Group in
international organizations based outside New York
will soon be secured.
The United Nations, and indeed most of its
Member States, played a major role in demanding that
Iran treat fairly the 13 Jews falsely accused, convicted
and sentenced for ludicrous charges of espionage. It is
in such instances that the international community has
the opportunity to express its discontent and exert
pressure on countries that break the norms of
behaviour.
On the issue of the reform of the Security
Council, is our opinion that the Security Council
should faithfully reflect the present geopolitical
picture, a picture that has changed beyond recognition
since the last enlargement of the Council in 1965. We
subscribe to the view that the right of veto — a safety
net against the possible arbitrariness of the General
Assembly — should remain in the hands of a limited
number of States.
Allow me a final reflection on the Israeli-
Palestinian dilemma.
The tragedy of the Israeli-Palestinian conflict
stemmed from discrepant historical rhythms. The
history of our modern national movement has been
characterized by realistic responses to objective
historical conditions. The Palestinians have
consistently fought for the solutions of yesterday —
those they had rejected a generation or two earlier. This
persistent attempt to turn back the clock of history lies
at the root of many of the misfortunes that have
befallen the peoples of the region. Now it is time for all
of us to overcome dire memories and look forward.
Neither the physical nor the rhetorical war of images
will bring us any closer to peace and reconciliation. No
one has a monopoly on the mythology of suffering and
atrocities. In this tragic dispute we have all committed
acts of violence that we ought not to be proud of. To
the Palestinians we say, we are excited by the prospects
to overcome the troubled history of our relations in
order to shape our dreams of peace. Let us then join
hands in asking the world, which has been watching,
perplexed at, and sometimes even fuelling our wars, to
mobilize its resources for the benefit of our peoples.
And, let us be full partners in this international effort to
lay down the foundations of the Middle East of the
future. The creative energies of our peoples should at
long last be put to work in the service of peace, for as
the wisest of kings, King Solomon, the builder of the
Temple in Jerusalem, wrote thousands of years ago,
there is:
“A time for slaying and a time for healing ... a
time for war and a time for peace”. (The Holy
Bible, Ecclesiastes 3:3-8)







